Detailed Action
This is a final Office action in response to communications received on 6/8/2021.  Claims 1, 10, 12, 17 and 20 were amended. Claims 1-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 102 of the claims under Aytek have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Aytek and Britt have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 10-11 and 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Aytek (US 9626513 B1), further in view of Rudelic (US 2007/0300068 A1).
 Regarding claim 1, Aytek teaches the limitations of claim 1 substantially as follows:
An apparatus, comprising: a memory; and circuitry associated with the memory, the circuitry configured to: (Aytek; Col. 4, Lines 15-38: Electronic device including a processor and memory to perform functions of the device)
monitor the memory for receipt of over-the-air updates; (Aytek; Col. 7, Line 66 – Col. 8, Line 4: Receiving and verifying over-the-air update package in the electronic device)
store a received update in a secure array of the memory; (Aytek; Col. 5, Lines 36-51: Storing the update package (i.e. received update) in the package buffer (i.e. secure array) of the mass storage (i.e. memory))
receive an indication that the received update is authentic, (Aytek; Col. 7, Lines 30-41; Verifying (i.e. receiving an indication) that the compared hashes from the firmware update (i.e. received update) match (i.e. is authentic))
wherein the indication includes a hash of an expected signature; and (Aytek; Col. 7, Lines 30-41; Verification is performed based on a comparison of a hash signature with a hash signature of a known module (i.e. expected signature))
take an action in response to the indication that the received update is authentic.  (Aytek; Col. 7, Lines 30-41; Continue processing once verification of the signed hash match has been performed (i.e. take an action in response to the indication))
Aytek does not teach the limitations of claim 1 as follows:
receive a hash of a signature transmitted together with the received update and 
store the hash of the received signature in a register of the memory; 
However, in the same field of endeavor, Rudelic discloses the limitations of claim 1 as follows:
receive a hash of a signature transmitted together with the received update and (Rudelic; Paras. [0012], [0016] & [0019]: the received update package includes both digital signatures which are generated using a hashing function (i.e. hash of a signature) included with (i.e. transmitted together) a difference file and instructions for applying the difference file (i.e. received update))
store the hash of the received signature in a register of the memory; (Rudelic; Para. [0017]: The update package which includes the digital signatures (i.e. hash of the received signature) is read into the system RAM (i.e. register of the memory))
Rudelic is combinable with Aytek because both are from the same field of endeavor of monitoring and management of authenticated device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Aytek to incorporate the inclusion of digital signatures in update packages for authentication as in Rudelic in order to improve the security of the system by providing a means by which an update package may be authenticated.

Regarding claim 2, Aytek and Rudelic teach the limitations of claim 1.
Aytek and Rudelic teach the limitations of claim 2 as follows:
The apparatus of claim 1, wherein the circuitry is configured to generate the hash of the expected signature in response to a signal received by the memory from a host to execute the received update.   (Aytek; Col. 3, Lines 8-19, Col. 4, Lines 39-63, Col. 5, Lines 36-51: Generating the platform signing key (i.e. expected signature) on the electronic device which is used in the firmware updating process, which is a signed hash when receiving an update package)

Regarding claim 4, Aytek and Rudelic teach the limitations of claim 1.
Aytek and Rudelic teach the limitations of claim 4 as follows:
The apparatus of claim 1, wherein the circuitry is further configured to: 
generate, in response to receiving a signal, the hash of the expected signature; and (Aytek; Col. 4, Lines 39-63: Generating the platform signing key on the electronic device which is used in the firmware updating process)
compare, in response to receiving the signal, the hash of the expected signature to the hash of the received signature as part of an operation to check the validity of the received update.  (Aytek; Col. 7, Lines 30-41; Verifying that the compared hashes from the firmware update (i.e. update) match (i.e. valid based on a comparison between the received signature and an expected signature))

Regarding claim 5, Aytek and Rudelic teach the limitations of claim 4.

The apparatus of claim 4, wherein the hash of the received signature and the hash of the expected signature are different when the update is determined to be invalid.  (Aytek; Col. 7, Lines 30-41: If the compared hash signatures do not match, then the process exits and an error message provided to the user (i.e. update is determined to be invalid))

Regarding claim 6, Aytek and Rudelic teach the limitations of claim 4.
Aytek and Rudelic teach the limitations of claim 6 as follows:
The apparatus of claim 4, wherein the hash of the received signature and the hash of the expected signature are the same when the update is authentic.  (Aytek; Col. 7, Lines 30-41; Verifying that the compared hashes from the firmware update match (i.e. update is authentic))

Regarding claim 10, Aytek and Rudelic teach the limitations of claim 1.
Aytek and Rudelic teach the limitations of claim 10 as follows:
The apparatus of claim 1, wherein the action is to copy the received update from the secure array to a non-secure portion of the memory where the received update is accessible to a device monitored by a host.  (Aytek; Col. 6, Lines 9-26: Creating a dummy update image of the update file (i.e. copy the update) in the memory (i.e. to a non-secure portion of the memory) after the authenticity of the image update file is validated)

Regarding claim 11, Aytek and Rudelic teach the limitations of claim 1.
Aytek and Rudelic teach the limitations of claim 11 as follows:
The apparatus of claim 1, wherein the action is to copy the received update from the secure array to a different portion of the secure array of the memory where the received update is accessible to a device monitored by a host.  (Aytek; Col. 6, Lines 9-26: Loading the dynamic trusted image module (i.e. copy) in the dynamic boot module (i.e. different portion of the secure array of the memory) after the authenticity of the image update file is validated)

Regarding claim 17, Aytek teaches the limitations of claim 17 substantially as follows:
A system, comprising: a host; a memory device associated with the host; and circuitry configured to: (Aytek; Col. 4, Lines 15-38, Col. 6, Line 60 – Col. 7, Line 2: Electronic device associated with a manufacturer (i.e. associated with a host) including a processor and memory to perform functions of the device)
wherein the update is for a device monitored by the host; (Aytek; Col. 4, Lines 39 – 63, Col. 7, Line 66 – Col. 8, Line 4: over the air update for the electronic device based on a signing key manufactured into the device by the manufacturer (i.e. device monitored by the host))
store the update corresponding to the device monitored by the host in a secure array of the memory device, and (Aytek; Col. 5, Lines 36-51: Storing the update package (i.e. update corresponding to the device) in the package buffer (i.e. secure array) of the mass storage (i.e. memory))
store the received signature in a signature register of the memory device; (Aytek; Col. 7, Lines 15-24; Information regarding the hash signature (i.e. received signature) being stored in a signature algorithm block (i.e. store the hash of the received signature in a register of the memory))
generate an expected signature to verify the update, (Aytek; Col. 4, Lines 39-63: Generating the platform signing key on the electronic device which is used in the firmware updating process)
wherein the update is verified when the expected signature and the received signature are the same; and (Aytek; Col. 7, Lines 30-41; Verifying that the compared hashes from the firmware update (i.e. update) match (i.e. verified when the expected signature and the received signature are the same))
copy the update to a non-secure portion of the memory device when the update is verified.  (Aytek; Col. 6, Lines 9-26: Creating a dummy update image of the update file (i.e. copy the update) in the memory (i.e. to a non-secure portion of the memory) after the authenticity of the image update file is validated (i.e. in response to the determination that the received signature and the expected signature are the same))
Aytek does not teach the limitations of claim 17 as follows:
receive a signature transmitted together with an update corresponding to the received signature from the host, 
However, in the same field of endeavor, Rudelic discloses the limitations of claim 17 as follows:
receive a signature transmitted together with an update corresponding to the received signature from the host, (Rudelic; Paras. [0012], [0016] & [0019]: the received update package includes both digital signatures which are generated using a hashing function (i.e. signature) included with (i.e. transmitted together) a difference file and instructions for applying the difference file (i.e. update))
Rudelic is combinable with Aytek because both are from the same field of endeavor of monitoring and management of authenticated device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Aytek to incorporate the inclusion of digital signatures in update packages for authentication as in Rudelic in order to improve the security of the system by providing a means by which an update package may be authenticated.

Regarding claim 18, Aytek and Rudelic teach the limitations of claim 17.
Aytek and Rudelic teach the limitations of claim 17 as follows:
The system of claim 17, wherein the circuitry is further configured to: receive a command from the host to read the signature; and (Aytek; Col. 3, Lines 8-19, Col. 4, Lines 39-63, Col. 5, Lines 36-51: Storing and reading the update package with the attached signature hash (i.e. command from the host to read the signature))
generate the expected signature, wherein the expected signature is a hash of the secure array that is storing the update associated with the received signature.  (Aytek; Col. 3, Lines 8-19, Col. 4, Lines 39-63: Generating the platform signing key (i.e. expected signature) on the electronic device which is used in the firmware updating process, which is a signed hash)

Claims 3, 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aytek (US 9626513 B1), further in view of Rudelic (US 2007/0300068 A1), as applied to claims 1 and 17, in view of Britt (US 2017/0171314 A1).
 Regarding claim 3, Aytek and Rudelic teach the limitations of claim 1.
Aytek and Rudelic do not teach the limitations of claim 3 as follows:
The apparatus of claim 1, wherein the update includes instructions to configure an internet of things (IoT) device monitored by a host associated with the memory.  
However, in the same field of endeavor, Britt discloses the limitations of claim 3 as follows:
The apparatus of claim 1, wherein the update includes instructions to configure an internet of things (IoT) device monitored by a host associated with the memory.  (Britt; Paras. [0037] & [0059]: Update the program code of IoT devices configured for IoT services)
Britt is combinable with Aytek and Rudelic because all are from the same field of endeavor of monitoring and management of authenticated device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Aytek and Rudelic to incorporate the Internet of Things configured device and validity time period as in Britt in order to expand the functionality of the system to incorporate updates for Internet of Things 

Regarding claim 7, Aytek and Rudelic teach the limitations of claim 1.
Aytek and Rudelic teach the limitations of claim 7 as follows:
The apparatus of claim 1, wherein the memory is associated with a host, and 
the host manages an device.  (Aytek; Col. 4, Lines 15 – 63, Col. 6, Line 60 – Col. 7, Line 2, Col. 7, Line 66 – Col. 8, Line 4: memory of the electronic device associated with a manufacturer of the device)
Aytek and Rudelic do not teach the limitations of claim 7 as follows:
manages an internet of things (IoT) device
However, in the same field of endeavor, Britt discloses the limitations of claim 7 as follows:
manages an internet of things (IoT) device (Britt; Para. [0059]: Update the program code of IoT devices for IoT services)
Britt is combinable with Aytek and Rudelic because all are from the same field of endeavor of monitoring and management of authenticated device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Aytek and Rudelic to incorporate the Internet of Things configured device and validity time period as in Britt in order to expand the functionality of the system to incorporate updates for Internet of Things devices and improve the security of the system by proving a window of time within which the authentication key is valid.

Regarding claim 8, Aytek, Rudelic and Britt teach the limitations of claim 7.
Aytek, Rudelic and Britt teach the limitations of claim 8 as follows:
The apparatus of claim 7 wherein the received update is transmitted over-the-air to the memory from the host.  (Aytek; Col. 5, Lines 36-51, Col. 7, Line 66 – Col. 8, Line 4: Storing the update package, received over the air, associated with the device of the manufacturer (i.e. update is transmitted over-the-air) in response to detection of receipt of the update package)

Regarding claim 9, Aytek, Rudelic and Britt teach the limitations of claim 7.
Aytek, Rudelic and Britt teach the limitations of claim 9 as follows:
The apparatus of claim 7, wherein the memory provides the received update to the IoT device when the received update is determined, by the memory, to be valid.  (Aytek; Col. 7, Lines 30-41; Continue processing once verification of the signed hash match has been performed (i.e. take an action in response to the indication))

Regarding claim 19, Aytek and Rudelic teach the limitations of claim 17.
Aytek and Rudelic do not teach the limitations of claim 19 as follows:
The system of claim 17, wherein the device monitored by the host is an internet of things (IoT) sensor.  
However, in the same field of endeavor, Britt discloses the limitations of claim 3 as follows:
The system of claim 17, wherein the device monitored by the host is an internet of things (IoT) sensor.  (Britt; Para. [0059]: Update the program code of IoT devices for IoT services)
Britt is combinable with Aytek and Rudelic because all are from the same field of endeavor of monitoring and management of authenticated device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Aytek and Rudelic to incorporate the Internet of Things configured device and validity time period as in Britt in order to expand the functionality of the system to incorporate updates for Internet of Things devices and improve the security of the system by proving a window of time within which the authentication key is valid.

Claims 12-16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Aytek (US 9626513 B1), in view of Britt (US 2017/0171314 A1), further in view of Rudelic (US 2007/0300068 A1).
 Regarding claim 12, Aytek teaches the limitations of claim 12 substantially as follows:
An apparatus, comprising: a memory associated with a host; and circuitry associated with the memory, the circuitry configured to: (Aytek; Col. 4, Lines 15-38, Col. 6, Line 60 – Col. 7, Line 2: Electronic device associated with a manufacturer (i.e. associated with a host) including a processor and memory to perform functions of the device)
receive an update associated with the host and store the update in a secure array of the memory; (Aytek; Col. 5, Lines 36-51: Storing the update package associated with the device of the manufacturer (i.e. receive and update associated with the host) in the package buffer (i.e. secure array) of the mass storage (i.e. memory))
determine whether the update is valid based on a comparison between the received signature and an expected signature, (Aytek; Col. 7, Lines 30-41; Verifying that the compared hashes from the firmware update (i.e. update) match (i.e. valid based on a comparison between the received signature and an expected signature))
wherein a difference between the received signature and the expected signature indicates that the update is invalid; and (Aytek; Col. 7, Lines 30-41: If the compared hash signatures do not match, then the process exits and an error message provided to the user (i.e. indicates that the update is invalid))
copy the update from the secure array to a non-secure portion of the memory in response to the determination that the received signature and the expected signature are the same.  (Aytek; Col. 6, Lines 9-26: Creating a dummy update image of the update file (i.e. copy the update) in the memory (i.e. to a non-secure portion of the memory) after the authenticity of the image update file is validated (i.e. in response to the determination that the received signature and the expected signature are the same))
Aytek does not teach the limitations of claim 12 as follows:
receive a signature transmitted together with the update, 
wherein the received signature includes a freshness value indicating that the update is associated with the host; 
However, in the same field of endeavor, Britt discloses the limitations of claim 12 as follows:
wherein the received signature includes a freshness value indicating that the update is associated with the host; (Britt; Para. [0134]: The session keys (i.e. signature) is valid for a specified period of time (i.e. freshness value) which indicates a valid session between the IoT device and the IoT service (i.e. indicating that the update is associated with the host))
Britt is combinable with Aytek because all are from the same field of endeavor of monitoring and management of authenticated device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Aytek to incorporate the Internet of Things configured device and validity time period as in Britt in order to expand the functionality of the system to incorporate updates for Internet of Things devices and improve the security of the system by proving a window of time within which the authentication key is valid.
Aytek and Britt do not teach the limitations of claim 12 as follows:
receive a signature transmitted together with the update, 
However, in the same field of endeavor, Rudelic discloses the limitations of claim 12 as follows:
receive a signature transmitted together with the update, (Rudelic; Paras. [0012], [0016] & [0019]: the received update package includes both digital signatures which are generated using a hashing function (i.e. a signature) included with (i.e. transmitted together) a difference file and instructions for applying the difference file (i.e. update))
Rudelic is combinable with Aytek and Britt because all are from the same field of endeavor of monitoring and management of authenticated device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Aytek and Britt to incorporate the inclusion of digital signatures in update packages for authentication as in Rudelic in order to improve the security of the system by providing a means by which an update package may be authenticated.

Regarding claim 13, Aytek, Rudelic and Britt teach the limitations of claim 12.
Aytek, Rudelic and Britt teach the limitations of claim 13 as follows:
The apparatus of claim 12, wherein the memory validates the update for a device managed by the host.  (Aytek; Col. 7, Lines 30-41; Verifying that the compared hashes from the firmware update match (i.e. validate the update for a device managed by the host))

Regarding claim 14, Aytek, Rudelic and Britt teach the limitations of claim 13.
Aytek, Rudelic and Britt teach the limitations of claim 14 as follows:
The apparatus of claim 13, wherein the device accesses the validated update when the update is copied from the secure array to the non-secure portion of the memory.  (Aytek; Col. 6, Lines 9-37: Update is applied (i.e. accesses the validated update) to areas of the device affected by the update after verification and creation of the dummy update image (i.e. when the update is copied to the non-secure portion of the memory device))

Regarding claim 15, Aytek, Rudelic and Britt teach the limitations of claim 12.
Aytek, Rudelic and Britt teach the limitations of claim 15 as follows:
The apparatus of claim 12, wherein the update is received over-the-air from the host in response to the host transmitting the update for multiple devices managed by the host.  (Aytek; Col. 5, Lines 36-51, Col. 7, Line 66 – Col. 8, Line 4: Storing the update package, received over the air, associated with the device of the manufacturer (i.e. update is received over-the-air from the host) in response to detection of receipt of the update package))

Regarding claim 16, Aytek, Rudelic and Britt teach the limitations of claim 12.
Aytek, Rudelic and Britt teach the limitations of claim 16 as follows:
The apparatus of claim 12, wherein the circuitry is further configured to provide the freshness value to the host when the host generates the received signature associated with the update.  (Britt; Para. [0134]: The session keys (i.e. signature) is valid for a specified period of time (i.e. freshness value) which indicates a valid session between the IoT device and the IoT service)
The same motivation to combine as in claim 12 is applicable to the instant claim.

Regarding claim 20, Aytek teaches the limitations of claim 20 substantially as follows:
A method, comprising: 
wherein the update is for an device monitored by the host; (Aytek; Col. 4, Lines 39 – 63, Col. 7, Line 66 – Col. 8, Line 4: over the air update for the electronic device based on a signing key manufactured into the device by the manufacturer (i.e. device monitored by the host))
storing, by the memory device, the update in a secure array of the memory device and (Aytek; Col. 5, Lines 36-51: Storing the update package (i.e. received update) in the package buffer (i.e. secure array) of the mass storage (i.e. memory))
the received signature in a register of the memory device; (Aytek; Col. 7, Lines 15-24; Information regarding the hash signature (i.e. received signature) being stored in a signature algorithm block (i.e. store the hash of the received signature in a register of the memory))
comparing, by the memory device, an expected signature to the received signature, (Aytek; Col. 7, Lines 30-41; Verifying that the compared hashes from the firmware update (i.e. update) match (i.e. valid based on a comparison between the received signature and an expected signature))
wherein the expected signature is generated to verify the update; and (Aytek; Col. 4, Lines 39-63: Generating the platform signing key on the electronic device which is used in the firmware updating process)
copying, by the memory device, the update from the secure array of the memory device to a non-secure portion of the memory device in response to the update being verified, (Aytek; Col. 6, Lines 9-26: Creating a dummy update image of the update file (i.e. copy the update) in the memory (i.e. to a non-secure portion of the memory) after the authenticity of the image update file is validated (i.e. in response to the update being verified))
wherein the update is available to the device when the update is copied to the non-secure portion of the memory device.  (Aytek; Col. 6, Lines 9-37: Update is applied (i.e. available) to areas of the device affected by the update after verification and creation of the dummy update image (i.e. when the update is copied to the non-secure portion of the memory device))
Aytek does not teach the limitations of claim 20 as follows:
receiving, by a memory device, a signature transmitted together with an update corresponding to the signature, from a host, 
update is for an internet of things (IoT) device 
update is available to the IoT device 
However, in the same field of endeavor, Britt discloses the limitations of claim 20 as follows:
update is for an internet of things (IoT) device (Britt; Para. [0059]: Update the program code of IoT devices for IoT services)
update is available to the IoT device (Britt; Para. [0059]: Update the program code of IoT devices for IoT services)

Aytek and Britt do not teach the limitations of claim 20 as follows:
receiving, by a memory device, a signature transmitted together with an update corresponding to the signature, from a host, 
However, in the same field of endeavor, Rudelic discloses the limitations of claim 20 as follows:
receiving, by a memory device, a signature transmitted together with an update corresponding to the signature, from a host, (Rudelic; Paras. [0012], [0016] & [0019]: the received update package includes both digital signatures which are generated using a hashing function (i.e. signature) included with (i.e. transmitted together) a difference file and instructions for applying the difference file (i.e. update))
Rudelic is combinable with Aytek and Britt because all are from the same field of endeavor of monitoring and management of authenticated device updates. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Aytek and Britt to incorporate the inclusion of digital signatures in update packages for authentication as in Rudelic in 

Regarding claim 21, Aytek, Rudelic and Britt teach the limitations of claim 20.
Aytek, Rudelic and Britt teach the limitations of claim 21 as follows:
The method of claim 20, wherein receiving the signature from the host further comprises the memory device transmitting, in response to a signal received from the host, a freshness value to the host.  (Britt; Para. [0134]: The session keys is valid for a specified period of time (i.e. freshness value) which indicates a valid session between the IoT device and the IoT service (i.e. a freshness value to the host))
The same motivation to combine as in claim 20 is applicable to the instant claim.

Regarding claim 22, Aytek, Rudelic and Britt teach the limitations of claim 20.
Aytek, Rudelic and Britt teach the limitations of claim 22 as follows:
The method of claim 20, wherein comparing the expected signature to the received signature further comprises generating a hash of the expected signature in response to receiving a command from the host to execute the received update.  (Aytek; Col. 3, Lines 8-19: signing a hash (i.e. generating a hash of the expected signature) in response to an updated, complete image (i.e. in response to receiving a command from the host to execute the received update))

Regarding claim 23, Aytek, Rudelic and Britt teach the limitations of claim 20.
Aytek, Rudelic and Britt teach the limitations of claim 23 as follows:
The method of claim 20, wherein copying the update from the secure array of the memory device to the non-secure portion of the memory device further comprises transmitting the update to the IoT device for execution.  (Britt; Para. [0059]: Transmitting the update of the program code of IoT devices for IoT services)
The same motivation to combine as in claim 20 is applicable to the instant claim.

Regarding claim 24, Aytek, Rudelic and Britt teach the limitations of claim 20.
Aytek, Rudelic and Britt teach the limitations of claim 24 as follows:
The method of claim 20, wherein the host is a manufacturer of the IoT device. (Britt; Para. [0059]: The developers of the IoT device provide updates (i.e. host is a manufacturer of the IoT device))
The same motivation to combine as in claim 20 is applicable to the instant claim.

Prior Art Considered But Not Relied Upon
	Fontenot (US 2015/0185713 A1) which teaches an approach for extending platform trust during program updates.
	Kotani (US 2015/0113520 A1) which teaches a system receiving an update from an update server and a digital signature which has been encrypted and comparing the digital signature to determine that the update server is authentic.

Conclusion
For the above-stated reasons, claims 1-24 are rejected.

Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498